Citation Nr: 1528984	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder ( PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an inguinal hernia.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims are now appropriately before the Togus, Maine RO.

The Board notes that the RO discussed the Veteran's new and material evidence claims on the merits in the January 2014 Statement of the Case.  However, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran appeared and testified at a personal hearing in May 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In April 2009, the Veteran's claim for service connection for depression was denied.  In May 2010, the Veteran stated that he had a mental disorder secondary to exposure to mustard gas.  In October 2010, he stated that he wanted to open a claim for service connection for an unspecified mental disease.  In April 2012, the Veteran submitted VA treatment records showing a diagnosis of depression and "probably childhood PTSD" and stated he wanted to clarify that his claim on appeal was for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will address the issue as presented on the title page.

The Board notes that in April 2013, the RO obtained some service personnel records for the Veteran according to a PIES printout.  The only personnel records included in the claims file are located in the oldest claims record and therefore at first glance appear to have been of record at the time of the April 2009 original denial of the claims on appeal.  However, as the PIES date stamp indicates that personnel records were added in April 2013, the Board will assume that these personnel records were added in 2013.  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim instead of going through new and material evidence findings.  See 38 C.F.R. § 3.156(c).  The limited personnel records added to the claims file include locations and organizations for the Veteran during his service.  As such, the records are not "related to a claimed in-service event, injury or disease;" were not requested by VA prior to the 2009 rating decision,  and do not otherwise relate to the claims to reopen.  See 38 C.F.R. § 3.156.  As these records are not relevant to the Veteran's hernia or depression claims, the Board will address the claims to reopen.  The Board notes that service personnel records may have been relevant to a PTSD claim; however, these records do not include information regarding the Veteran's stressor statements.  Additionally, the Board is reopening the Veteran's claim for service connection for a psychiatric disorder below.

The issue(s) of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the May 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal for entitlement to service connection for a kidney disorder. 

2.  In an April 2009 decision, the RO found that the evidence did not support that the Veteran had a current inguinal hernia, or that his hernia symptoms were chronic from service to the present.  The Veteran did not timely appeal the April 2009 decision. 

3.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an inguinal hernia have not been received since the April 2009 rating decision, and does not raise a reasonable possibility of substantiating the claim.

4.  In an April 2009 decision, the RO found that the evidence did not show that the Veteran had depression in service, or that his current depression and anxiety were related to service.  The Veteran did not timely appeal the April 2009 decision.

5.   New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an acquired psychiatric disorder have been received since the April 2009 rating decision, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for a kidney disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  An April 2009 rating decision by the RO that denied the Veteran's claim for service connection for an inguinal hernia is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2014). 

2.  New and material evidence has not been received to reopen the claim of service connection for an inguinal hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  An April 2009 rating decision by the RO that denied the Veteran's claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2014).

5.  New and material evidence has not been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for a kidney disorder; hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

June and November 2010 letters fully satisfied the duty to notify provisions.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was provided with Kent notice in the November 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) .

VA obtained the Veteran's service treatment records, VA medical records, and sought stressor verification through official sources.  The Veteran was not afforded VA examinations in conjunction with his claims to reopen.  In claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant the reopening of the claim, and the provision of a new compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As will be detailed further below, no new and material evidence has been submitted with regard to the claim to reopen service connection for a hernia.  As such, the Board will not remand that claim for a VA examination.  The stressor verification search has not been adequately completed; however, as noted below, the claim of entitlement to service connection for a psychiatric disorder is reopened with this opinion, and the claim will be remanded for additional development.  . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims to Reopen

The Veteran claims that he incurred an inguinal hernia and acquired psychiatric disorder during service.  

In April 2008, the Veteran filed his original claim for service connection for an inguinal hernia and depression.  In April 2009, the RO denied the Veteran's claims.  The Veteran was informed of this denial in April 2009; he did not appeal the decision, and the decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

In October 2010, the Veteran filed a claim to reopen service connection for the inguinal hernia and psychiatric disorders.  In the May 2011 rating decision on appeal, the RO denied his claims. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Hernia

The Veteran was initially denied entitlement to service connection for an inguinal hernia in an April 2009 rating decision, which found that although the Veteran was treated for left inguinal pain in service, that he was not diagnosed with a hernia, and that there were no complaints of inguinal pain or diagnosis of an inguinal hernia from service to the present.  

The evidence of record at the time of the April 2009 rating decision included the Veteran's service treatment records which reflected a complaint for left inguinal/abdominal pain in February 1977.  He was noted to not have rebound (tenderness) or guarding, and he did not have a hernia.  A second complaint in the same week in February 1977 was noted to be related to the Veteran's kidneys.  No additional complaints of inguinal pain were made prior to his separation in March 1977.  The record also included his April 2008 claim for service connection, where he indicated his hernia/inguinal pain began in February 2007; and, VA and private treatment records from 1998 to November 2008.  A May 1998 record shows that the Veteran complained of low back pain after heavy lifting at work, in shipping and receiving, but did not include treatment for complaints of inguinal pain, or any diagnosis of a hernia (inguinal or stomach).

The evidence associated with the claims file/virtual record since the April 2009 rating decision includes Social Security Administration records, ongoing VA and private treatment records, limited personnel records, and the Veteran's testimony at a DRO hearing and Board hearing.  The SSA records contain some duplicates of treatment records from 1998 to November 2008, as well as new records from that period that relate to the Veteran's psychiatric symptoms, back symptoms and right shoulder symptoms.  Virtual records contain VA treatment records through 2013.  The limited personnel records include listings of the Veteran's locations and units.  The additional physical records result in an additional three paper volumes associated with the Veteran's claims file as well as numerous electronic pages.  The Board reviewed these records and did not find a diagnosis of an inguinal hernia, or complaints to medical care providers of inguinal pain.  There is additionally no diagnosis of a stomach hernia (which was denied in an August 2010 rating decision).  

During his August 2013 DRO hearing, the Veteran testified that while lifting a "GP Medium tent by himself" he developed pain and had blood in his urine.  He stated he was seen by medical personnel in service, who tested him for a kidney problem and for a hernia.  He indicated that they did not discover a kidney problem or a hernia but that he "found out latera in life that it was this inguinal thing that happened to me."  He stated he still has complications, such that when he lifts something heavy, he has pain on his left side.  He stated he sought treatment for in inguinal pain with the VA in 2008 or 2009.  

During his May 2014 Board hearing, the Veteran testified that his hernia happened in 1975 while he was lifting a "GP Medium tent" with four other people.  He stated he was put on antibiotics and treated with hernia briefs in service.  He also stated he has a scar from his hernia.  He stated he reinjured his hernia while he was working in shipping and receiving in 1985.  

Although new evidence has been associated with the claims file/virtual record since the April 2009 decision, this new evidence is not material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156(a).  The Veteran's claim for service connection for a hernia was denied in 2009 because the evidence of record did not include a diagnosis of a hernia, and because there was no evidence of a chronic inguinal disability from service to the present.  Despite the evidence added to the claims file including five additional years' worth of medical treatment records, it does not include a diagnosis of a hernia or complaints of inguinal symptoms.  The Board notes that in addition to not relating specifically to the reason why the claim was last denied (no current diagnosis), the evidence would not reasonable substantiate the claim were the claim to be reopened, to include not triggering the Secretary's duty to assist as there is no evidence of a current disability and a hernia disability is not chronic disease for which the theory of continuity of symptomatology can be used as a nexus element.  See 38 C.F.R. § 3.309(a), Walker v. Shinseki, 708 F. 3d 1331, 1338-9( Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  In sum, the additional new evidence does not include a diagnosis of a current disability/hernia, and would not trigger the Secretary's duty to assist if reopened;  as such, the evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

As new and material evidence to reopen the previously denied claim of service connection for a hernia has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Psychiatric

The Veteran was initially denied entitlement to service connection for depression in an April 2009 rating decision, which found that although the Veteran had a current diagnosis of depression, his service records did not include a diagnosis of depression, and that there was no continuity of symptoms from service to the present.

The evidence of record at the time of the April 2009 rating decision included the Veteran's service treatment records, which included a December 1975 report of medical history where the Veteran indicated that he both had and did not have depression or excessive worry (he marked both yes and no).  No further explanation is provided for the reported medical history.  His January 1977 separation evaluation and report of medical history did not contain complaints of psychiatric symptoms.  Limited personnel records were also of record.  The record additionally contained the Veteran's April 2008 claim for service connection, where he indicated his depression began in February 2007; and VA treatment records from 1998 to November 2008.

Evidence added to the claims file and virtual record since the April 2009 rating decision includes: (1)  SSA records, including additional psychiatric treatment records from the VA and a private provider; (2) limited personnel records regarding the Veteran's location and organizations during his service; (3) the Veteran's stressors related to a diagnosis of PTSD; (4) VA's attempts to verify the Veteran's stressors; and (5) the testimony of the Veteran regarding his symptoms and stressors during his DRO and Board hearings.  Notably, during the DRO hearing the Veteran indicated that one of the suicides he witnessed in service was by a man named Webb.  During his Board hearing, the Veteran stated that he was certain that the man who shot himself in the Veteran's presence was named William Vacello (possibly Vascello).

As such, the evidence added since the April 2009 rating decision is both new and material.  The information regarding the Veteran's reported in-service stressors can be researched in an attempt to verify his statements.  Additionally, VA treatment records from 2012 and 2013 include a new diagnosis of PTSD.  

Based on this newly submitted evidence, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a psychiatric disorder.  See 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for a kidney disorder is dismissed.

New and material not having been submitted, the request to reopen the claim for service connection for an inguinal hernia is denied.

New and material evidence having been received, the application to reopen a claim for service connection for a psychiatric disorder is allowed.



REMAND

Although the evidence submitted regarding the Veteran's acquired psychiatric disorder was sufficient to reopen a claim of entitlement to service connection, it is not sufficient for the Board to render a decision on the merits of the service connection claim.  The claim must be remanded for additional development.

As noted above, on a December 1975 report of medical history, the Veteran marked both yes and no regarding a history of depression or excessive worry.  Unfortunately, there is no additional explanation regarding this history.  A subsequent January 1977 evaluation and report of medical history does not include a notation of depression, excessive worry, or any other psychiatric symptoms.

The Veteran's private and VA treatment records show a history of alcohol and drug dependence, including in-patient treatment.  In a private October 2005 record, the Veteran indicated that he "drank to deal with pressure" from his father, who was also a Veteran.  In November 2005, he reported that he began drinking in service as a result of peer pressure.  During treatment from 2005 to 2008, when discussing his military history and trauma history, the Veteran did not report any in-service traumas.

A January 2008 private treatment note records the Veteran as stating that his psychiatric symptoms of anxiety and depression started in February 2007 in the context of losing his job, apartment and being homeless.  In March 2008 private treatment records, the Veteran reported a traumatic history of witnessing a "bread man" come into his family's grocery store having been stabbed and robbed.  He additionally reported witnessing a client robbed at the same grocery store.  On his April 2008 VA claim for service connection for depression, the Veteran reported his symptoms began in February 2007.

In April 2012, the Veteran provided a copy of an April 2012 VA mental health interview and therapy session.  The Veteran was noted to have a negative PTSD screen but reported a traumatic incident in boot camp.  The Veteran reported that a friend committed suicide with a gun in front of him and two others.  He also reported seeing a bread man get robbed and stabbed with a screwdriver over 20 times as a teenager.  He was diagnosed with major depression and probably childhood PTSD.  

The RO took this submission as a claim for service connection for PTSD, and provided the Veteran with stressor statement forms.  In March 2013, the Veteran reported the following stressors: (1) a trainee dropped a grenade in a pit on the training range and the Veteran saw "a person" blown up, and this caused him to start drinking; and  (2) during his second month of training, the Veteran saw two dead trainees, who had committed suicide together, by hanging themselves in the communal bathroom.

The Defense Personnel Records Information Retrieval System (DPRIS) attempted to verify the Veteran's reported stressors but were unable to do so.  DPRIS suggested writing to the Director of the U.S. Army Crime Records Center and requesting Morning Reports.  A July 2013 request to the Army Crime Records Center resulted in an August 2013 response that there were no records regarding the suicide of two recruits in 1974 at Fort Dix.  A July 2013 PIES request for a search of Morning Reports regarding recruit suicides resulted in the response that "Morning reports contain status remarks on vets assigned to a unit, not unit activities and history.  For data pertaining to unit activities, resubmit request to special stressor codes."  An additional request was not made.

During his August 2013 DRO hearing, the Veteran reported he saw one man blow himself up with a grenade, two men hang themselves in a bathroom, and one man shoot himself during his basic training.  He stated that once he left the service he started "drinking and drugging" but that now that he was sober, these memories were coming back to him.  He reported that he thought that the guy who shot himself was named Webb, and that this suicide occurred in May 1974.

During his May 2014 Board hearing, the Veteran reported that when he was coming back from the range during basic training a man committed suicide by gun in front of him, at Fort Dix, New Jersey.  He was not sure if CID investigated.  He stated that he was sure that the man's name was William Vacello (Vascello?).  He also reported that he was treated by a Chaplin in March 1977, just prior to leaving service.  He reported that his VA psychologist found that he had PTSD related to his in-service stressors.  When prompted by the VLJ, the Veteran stated an additional in-service stressor was discovering two suicides by hanging in a communal bathroom/shower room.  He stated that CID investigated this incident and did a briefing.

On remand, the RO should attempt to verify the Veteran's additionally reported stressor of seeing a man commit suicide by gun at Fort Dix in 1974, by the name of Webb or William Vacello (Vascello).  Additionally, further attempts to obtain Morning Reports and Army Crimes records for this stressor should be made.  Ongoing VA treatment records should be sought.  The Veteran should be scheduled for a VA examination in conjunction with this claim, as his service treatment records include one notation of possible depression/excessive worry in 1975 and he has a current diagnoses of Depression and PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records.

2.  Attempt to verify the Veteran's stressor statements, including the new statements of a recruit named Webb or William Vacello (Vascello) committing suicide by gun at Fort Dix in May 1974, through official sources.

3.  The Veteran should be afforded a VA psychiatric evaluation to determine whether he suffers from any psychiatric disorders, and their etiologies. The claims file, a copy of this remand, and access to virtual records should be provided to the evaluator.

Following a review of the evidence, interview with the Veteran, and administration of any tests deemed necessary, the evaluator should identify all of the Veteran's current psychiatric disorders.

The examiner should then provide an opinion was to whether it is at least as likely as not (50/50 probability or greater) any current psychiatric disorder was caused or aggravated by the Veteran's active service.

A VA treatment records noted the Veteran had PTSD due to childhood trauma.  The examiner should comment on whether there is clear and unmistakable evidence of a pre-service psychiatric disorder, and if so, if there is clear and unmistakable evidence that the pre-service psychiatric disorder was not aggravated by service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  A rationale must be provided for all rendered opinions.

4.  After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


